Citation Nr: 0113379	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  99-00 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer 
with residuals of gastric resection, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from April 1940 to June 
1945 and from January to August 1947.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Nashville, Tennessee.  
The veteran could not appear for the rating examination the 
RO scheduled for his claim because he suffered from a stroke.  
The RO then informed him that the decision would be made on 
the basis of the evidence of record.  

Preliminary review of the record indicates that the RO 
considered referral of the veteran's claim for an increased 
evaluation for his duodenal ulcer with residuals of gastric 
resection to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000).  The RO found that the case did not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

FINDING OF FACT

Duodenal ulcer with residuals of gastric resection is 
equivalent in severity to no more than moderate 
postgastrectomy syndrome.  


CONCLUSION OF LAW

Duodenal ulcer with residuals of gastric resection is 40 
percent disabling.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.111, 4.112, 4.114, 
Diagnostic Code 7308 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-474, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The 
issue discussed below was considered on the merits by the RO.  
VA has secured all VA and private medical records that the 
veteran has indicated are pertinent to his claim, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed.  Moreover, by 
virtue of the Statement of the Case and the Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  In that regard, the RO 
scheduled the veteran for examination in May 1998 but the 
veteran's spouse informed the VA that due to the veteran's 
overall physical condition, he was unable to report for such 
examination.  It is noted that the veteran's private 
physician submitted private medical records and 
hospitalization reports from August 1995 to April 1999.  In 
addition, the veteran has not indicated that any other 
records that would be pertinent to his claim are available 
but have not been procured.  Thus, the Board finds that VA's 
duty to assist the veteran has been satisfied.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  

I.  Background

A November 1947 rating decision granted service connection 
for peptic ulcer and assigned a 40 percent evaluation.  In a 
March 1949 rating decision, the veteran's disability 
evaluation was decreased to 20 percent.  The veteran is shown 
to have undergone a sixty percent gastrectomy and 
gastroenterostomy in 1957 for chronic duodenal ulcer disease 
and then, in 1958, a transthoracic vagotomy after a marginal 
jejunal ulcer had developed.  A VA examination in May 1958 
revealed that approximately two-thirds of the stomach had 
been resected and the remaining third filled well with Barium 
and showed no evidence of any chronic lesion or deformities.  
Thereafter, in a May 1958 rating decision, the RO 
recharacterized the disorder as gastric resection and 
increased the evaluation to 40 percent under Diagnostic Code 
7308.  

In May 1994, the veteran underwent an 
esophagogastroduodenoscopy at Laughlin Memory Hospital for 
hemoccult-positive stools and iron-deficiency anemia.  It was 
noted that he had a subtotal gastrectomy with a small gastric 
remnant.  The remnant appeared moderately inflamed.  The 
stoma of the gastroenterostomy was identified and it was 
noted that he had a B-II/N gastroenterostomy.  The 
conclusions were subtotal gastrectomy with B-II anastomosis, 
postoperative gastritis, biopsy pending, raised mucosal fold 
at the gastroenterostomy stoma, biopsy pending, and 
angiodysplasia of the efferent loop, cauterized with the 
heater probe.  Biopsies of the gastric mucosa revealed 
findings consistent with chronic gastritis and mild chronic 
inflammation.  A colonoscopy revealed minor sigmoid 
diverticulosis.  No recurrence of duodenal ulcer disease or 
any gastric ulcer was detected.  

Private medical records from May 1994 also show treatment for 
atrial fibrillation and pneumonia.  Private medical records 
also reveal that the veteran underwent a right 
parathyroidectomy in July 1994.  At that time, it was noted 
that the veteran had anemia, but it was noted that he did not 
have any gastrointestinal complaints.  Private medical 
records from December 1994 show treatment for peripheral 
vascular disease and left inguinal hernia.  In a May 1996 
rating decision, the RO denied an evaluation in excess of 40 
percent for the veteran's subtotal gastric resection.

Private medical records from December 1994 to March 1995 show 
treatment for severe peripheral vascular disease with femoral 
and popliteal occlusive disease.  The veteran's medical 
history included myocardial infarction, cerebrovascular 
accident with residual left-sided deficits, gout, pneumonia, 
and peptic ulcer disease with surgical intervention.  Private 
medical records showing treatment from February 1995 to 
October 1996 reveal that the veteran's weight was 160 lbs. in 
February 1995 and 185 lbs. in May 1996.  Private medical 
records in December 1995 and January 1996 indicate that the 
veteran complained of loose stools that wax and wane and 
dizziness.  The assessment included diarrhea not resolved.  
The records contain no other reports or findings of diarrhea 
or loose stools.  An October 1996 record reflects the 
veteran's complaints of abdominal pain.  Evaluation revealed 
soft abdomen with minimal epigastric tenderness.  The 
impression included abdominal pain of unknown etiology, 
possible peptic ulcer disease.  The records show diagnoses of 
seizure disorder, high blood pressure, and vascular disease.

In June 1998, the veteran's spouse advised that the veteran 
was not able to travel to attend a VA examination due to 
several physical disabilities included Parkinson's disease.  
She also reported that he had very bad diarrhea for which he 
took medication.  

In private medical records from December 1996 to April 1999, 
the veteran's weight ranged from 189 lbs. to 196 lbs.  These 
records show complaints of diarrhea in August 1997.  The 
diagnoses included Parkinson's disease and blood pressure 
checks.  An April 1999 notation indicated the CBC workup 
noted anemia.

In a June 1999 rating decision, the RO continued the denial 
of an increased evaluation in excess of 40 percent for the 
veteran's duodenal ulcer with gastric resection under 
Diagnostic Code 7308.


II.  Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  When 
making determinations as to the appropriate rating to be 
assigned, VA must take into account his entire medical 
history and circumstances.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under Diagnostic Code 7308, post gastrectomy syndrome, a 40 
percent evaluation requires moderate post gastrectomy 
syndrome, with episodes (less frequent than the next higher 
level of disability) of epigastric distress with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  A 60 percent evaluation requires 
severe post gastrectomy syndrome, with associated nausea, 
sweating, circulatory disturbances after meals, diarrhea, 
hypoglycemic symptoms and weight loss with malnutrition and 
anemia.  38 C.F.R. § 4.114, Code 7308 (2000).

As the rating decision included duodenal ulcer, the Board 
will also consider the criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7305.  Under Diagnostic Code 7305, a 40 
percent is warranted for a moderately severe duodenal ulcer, 
which is less than severe but with impairment of health 
manifested by anemia and weight loss, or with recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  Severe duodenal ulcer 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, warrants a 60 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7305 (2000).

The regulations state that ratings under diagnostic codes 
7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  38 C.F.R. 
§ 4.114 (2000).  

When present, those occurring during or immediately after 
eating and known as "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those events occurring from 1 to 3 
hours after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (2000).  Minor weight loss 
or greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss which 
is sustained over a period of time.  In evaluating weight 
loss generally, consideration will be given not only to 
standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  38 C.F.R. § 4.112 (2000).  

Upon the evidence of record, the Board concludes that 
predominant disability in the instant case is the post 
gastrectomy syndrome.  The Board finds that although peptic 
ulcer disease has been considred, an upper gastrointestinal 
series has not confirmed the existence of such.  Clincial 
evidence refers primarily to diarrhea.  Thus, the Board finds 
that the veteran's current symptoms are predominantly 
attributable to post gastrectomy syndrome and thus evaluated 
under Diagnostic Code 7308.
  
Upon review of the evidence of record, the Board finds no 
clinical evidence of nausea, sweating, circulatory 
disturbances after meals, hypoglycemic symptoms and weight 
loss with malnutrition and anemia, as required for an 
evaluation of 60 percent.  While private medical records do 
reflect complaints of diarrhea and findings of anemia, the 
records do not show any weight loss or evidence of 
malnutrition.  In fact, private medical records from 1994 to 
1999 reveal weight gain of approximately 30 lbs.  The most 
recent private medical record, dated in April 1999, showed 
that the veteran's weight was 192 1/2 pounds.  

As noted above, the veteran's spouse stated that the veteran 
was unable to attend VA examination due to his disabilities.  
Thus, upon review of complete clinical evidence of record, 
the evidence shows no more than moderate postgastrectomy 
syndrome with episodes (less frequent than the next higher 
level of disability) of epigastric distress with 
characteristic mild circulatory symptoms after meals but with 
diarrhea.  In view of the foregoing, therefore, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased rating in excess of 40 
percent for his duodenal ulcer with gastric resection and 
there is no doubt to be resolved.
  

ORDER

An evaluation in excess of 40 percent disabling for duodenal 
ulcer with residuals of gastric resection is denied.  



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

 


